Citation Nr: 1621916	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a left thumb fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO granted the Veteran's claim for service connection for residuals of a left thumb fracture, assigning an initial noncompensable disability rating. The Veteran timely appealed the initial rating assigned, and the Board remanded the issue in September 2015 for further evidentiary development and adjudication. That development having been completed, the case has returned to the Board for further appellate action. 


REMAND

The Board notes that in December 2015, the Veteran submitted a statement in which he indicated that he wished to testify before a Veterans Law Judge via videoconference hearing. See 38 C.F.R. §§ 20.703, 20.1304(a) (2015). A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 38 C.F.R. § 20.700 (2015). A remand of the present appeal is thus necessary to afford the Veteran his requested hearing. The case will therefore be remanded to the Nashville RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The Nashville RO must schedule the Veteran for a videoconference hearing before a member of the Board. The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


